—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated February 7, 2001, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment dismissing the complaint, the defendants failed to establish prima facie their entitlement to judgment as a matter of law dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955). The affirmed report of the defendants’ medical expert did not set forth the objective tests he performed during his examination of the plaintiff which led him to conclude that the plaintiff suffered no limitation to the range of motion in his neck or back (see, Papadonikolakis v First Fid. Leasing Group, 283 AD2d 470; Villalta v Schechter, 273 AD2d 299). Thus, we need not consider whether the plaintiff’s opposition to the motion was sufficient to raise a triable issue of fact (see, Papadonikolakis v First Fid. Leasing Group, supra; Chaplin v Taylor, 273 AD2d 188). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.